

 

Exhibit 10.4 

 

 


SECURITY AGREEMENT


As of February 5, 2014, for value received, the undersigned Owens Realty
Mortgage, Inc., a Maryland corporation ("Borrower") pledges, assigns and grants
to California Bank & Trust ("Bank"), a continuing security interest and lien
(any pledge, assignment, security interest or other lien arising hereunder is
sometimes referred to herein as a "security interest") in the Collateral (as
defined below) to secure payment when due, whether by stated maturity, demand,
acceleration or otherwise, of all existing and future Indebtedness (as
hereinafter defined) of the Borrower to the Bank.  “Indebtedness” shall mean any
and all indebtedness, obligations or liabilities of the Borrower to the Bank,
howsoever arising, evidenced or incurred, whether absolute or contingent, direct
or indirect, voluntary or involuntary, liquidated or unliquidated, joint or
several, and whether known or unknown, and whether originally payable to the
Bank or to a third party and subsequently acquired by the Bank, including,
without limitation, (a) any and all direct indebtedness of the Borrower to the
Bank, including indebtedness evidenced by any and all promissory notes; (b) any
and all obligations or liabilities of the Borrower to the Bank arising under any
guaranty where the Borrower  has guaranteed the payment of indebtedness owing to
the Bank from a third party; (c) any and all obligations or liabilities of the
Borrower  to the Bank arising from applications or agreements for the issuance
of letters of credit; (d) late charges, loan fees or charges and overdraft
indebtedness; (e) any agreement to indemnify the Bank for environmental
liability or to clean up hazardous waste; (f) any and all indebtedness,
obligations or liabilities for which the Borrower would otherwise be liable to
the Bank were it not for the invalidity, irregularity or unenforceability of
them by reason of any bankruptcy, insolvency or other law or order of any kind,
or for any other reason, including, without limit, liability for interest and
attorneys' fees on, or in connection with, any of the Indebtedness from and
after the filing by or against the Borrower of a bankruptcy petition, whether an
involuntary or voluntary bankruptcy case, including, without limitation, all
attorneys' fees and costs incurred in connection with motions for relief from
stay, cash collateral motions, nondischargeability motions, preference liability
motions, fraudulent conveyance liability motions, fraudulent transfer liability
motions and all other motions brought by the Borrower, the Bank or third parties
in any way relating to the Bank's rights with respect to Borrower or third party
and/or affecting any collateral securing any obligation owed to Bank by the
Borrower or any third party, probate proceedings, on appeal or otherwise; (g)
any and all amendments, modifications, renewals and/or extensions of any of the
above, including, without limit, amendments, modifications, renewals and/or
extensions which are evidenced by new or additional instruments, documents or
agreements; (h) all costs incurred by Bank in establishing, determining,
continuing, or defending the validity or priority of its security interest, or
in pursuing its rights and remedies under this Agreement or under any other
agreement between Bank and the Borrower or in connection with any proceeding
involving Bank as a result of any financial accommodation to Borrower; and (i)
all costs of collecting Indebtedness, including, without limit, attorneys' fees
and costs. Any reference in this Agreement to attorneys' fees shall be deemed a
reference to reasonable fees, charges, costs and expenses of counsel and
paralegals, whether inside or outside counsel is used, and whether or not a suit
or action is instituted, and to court costs if a suit or action is instituted,
and whether attorneys' fees or court costs are incurred at the trial court
level, on appeal, in a bankruptcy, administrative or probate proceeding or
otherwise.  All costs and expenses shall be payable immediately by the Borrower
when incurred by the Bank, immediately upon demand, and until paid shall bear
interest at the highest per annum rate applicable to any of the Indebtedness,
but not in excess of the maximum rate permitted by law.


Borrower further covenants, agrees, represents and warrants as follows:


1.     Collateral. Collateral shall mean all personal property of Borrower
including, without limitation, all of the following property Borrower now or
later owns or has an interest in, wherever located:


all Accounts Receivable (for purposes of this Agreement, "Accounts Receivable"
consists of all accounts, general intangibles (including, without limit, payment
intangibles and software), chattel paper (including, without limit, electronic
chattel paper and tangible chattel paper), contract rights, deposit accounts,
documents (including, without limit, negotiable documents), instruments
(including, without limit, promissory notes) and rights to payment evidenced by
chattel paper, documents or instruments, health care insurance receivables,
commercial tort claims, letters of credit, letter of credit rights, supporting
obligations, money and rights to payment for money or funds advanced or sold),


all Inventory (including, without limit, returns and repossessions),


all Equipment and Fixtures,


all investment property (including, without limit, securities, securities
entitlements, and financial assets), all securities accounts and all investment
property contained therein, including, without limitation, all securities and
securities entitlements, financial assets, instruments or other property
contained in such securities accounts, and all other investment property,
financial assets, instruments or other property at any time held or maintained
in such securities accounts, together with all investment property, financial
assets, instruments or other property at any time substituted for all or for any
part of the foregoing, and all interest, dividends, increases, profits, new
investment property, financial assets, instruments or other property and or
other increments, distributions or rights of any kind received on account of any
of the foregoing, and all other income received in connection therewith,


all Software (for purposes of this Agreement "Software" consists of all (i)
computer programs and supporting information provided in connection with a
transaction relating to the program, and (ii) computer programs embedded in
goods and any supporting information provided in connection with a transaction
relating to the program whether or not the program is associated with the goods
in such a manner that it customarily is considered part of the goods, and
whether or not, by becoming the owner of the goods, a person acquires a right to
use the program in connection with the goods, and whether or not the program is
embedded in goods that consist solely of the medium in which the program is
embedded),


 
1

--------------------------------------------------------------------------------

 
all general intangibles (including, without limit, software) acquired or used in
connection with any of the Collateral,


all goods, instruments (including, without limit, promissory notes), documents
(including, without limit, negotiable documents), policies and certificates of
insurance, deposit accounts, deposits, money, investment property or other
property (except real property which is not a fixture) which are now or later in
possession or control of Bank, or as to which Bank now or later controls
possession by documents or otherwise,


all additions, attachments, accessions, parts, replacements, substitutions,
renewals, interest, dividends, distributions, rights of any kind (including, but
not limited to, stock splits, stock rights, voting and preferential rights),
products, and all cash and non-cash proceeds of or pertaining to the above,
including, without limit, insurance and condemnation proceeds, and cash or other
property which were proceeds and are recovered by a bankruptcy trustee or
otherwise as a preferential transfer by Borrower, and


all of Borrower’s books and records with respect to any of the foregoing
(including, without limit, computer software and the computers and equipment
containing said books and records).


In the definition of Collateral, a reference to a type of collateral shall not
be limited by a separate reference to a more specific or narrower type of that
collateral.


2.     Warranties, Covenants and Agreements. Borrower warrants, covenants and
agrees as follows:


 
2.1
Borrower shall furnish to Bank, in form and at intervals as Bank may request,
any information Bank may reasonably           request and allow Bank to examine,
inspect, and copy any of Borrower's books and records. Borrower shall, at the
request of Bank, mark its records and the Collateral to clearly indicate the
security interest of Bank under this Agreement.



 
2.2
At the time any Collateral becomes, or is represented to be, subject to a
security interest in favor of Bank, Borrower shall be deemed to have warranted
that: (a) Borrower is the lawful owner of the Collateral and has the right and
authority to subject it to a security interest granted to Bank; (b) except to
the extent that Bank has previously consented otherwise in writing, none of the
Collateral is subject to any security interest other than that in favor of Bank;
(c)except to the extent that Bank has previously consented otherwise I writing,
there are no financing statements on file in respect of any of the Collateral,
other than in favor of Bank; (d) except to the extent that Bank has previously
consented otherwise in writing, no person, other than Bank, has possession or
control (as defined in the Uniform Commercial Code) of any Collateral of such
nature that perfection of a security interest may be accomplished by control;
and (e) Borrower acquired its rights in the Collateral in the ordinary course of
its business.



 
2.3
Borrower will keep the Collateral free at all times from all claims, liens,
security interests and encumbrances other than those in favor of Bank, except as
Bank agrees otherwise in writing.  Borrower will not, without the prior written
consent of Bank, sell, transfer or lease, or permit to be sold, transferred or
leased, any or all of the Collateral, except for Inventory in the ordinary
course of its business and will not return any Inventory to its supplier. Bank
or its representatives may, at all reasonable times inspect the Collateral and
may enter upon all premises where the Collateral is kept or might be located.
Borrower shall reimburse Bank for all reasonable costs and expenses incurred by
Bank in connection with such inspections.  



 
2.4
Borrower will do all acts and will execute and/or deliver or cause to be
executed and/or delivered all writings requested by Bank to establish, maintain
and continue an exclusive, perfected and first security interest of Bank in the
Collateral. By executing this Agreement and becoming bound by the terms hereof,
Borrower expressly authorizes the filing of financing statements and any
amendments thereto covering the Collateral, and authorizes Bank or its
representatives to take such other actions as may be necessary or appropriate to
perfect and maintain Bank’s security interest in the Collateral. Borrower
acknowledges and agrees that Bank has no obligation to acquire or perfect any
lien on or security interest in any asset(s), whether realty or personalty, to
secure payment of the Indebtedness, and Borrower is not relying upon assets in
which the Bank has or may have a lien or security interest for payment of the
Indebtedness. In the event that any Collateral, or any of Borrower’s books or
records relating to any Collateral, is at any time located or stored at or upon
leased premises or with a bailee, warehouseman or other third party, Borrower
shall promptly provide written notice thereof to Bank and, upon Bank’s request,
cause such lessor, bailee, warehouseman or other third party to execute and
deliver unto Bank such documents, instruments or agreements as Bank may
reasonably require, in each case in form and substance acceptable to Bank,
pursuant to which such lessor, bailee, warehouseman or other third party
acknowledges Bank’s security interest in such Collateral and that it is holding
such Collateral for the benefit of Bank and permits Bank access to and
possession of such Collateral.



 
2.5
Borrower will pay, within the time that they can be paid without interest or
penalty, all taxes, assessments and similar charges which at any time are or may
become a lien, charge, or encumbrance upon any Collateral, except to the extent
contested in good faith and bonded in a manner satisfactory to Bank. If Borrower
fails to pay any of these taxes, assessments, or other charges in the time
provided above, Bank has the option (but not the obligation) to do so and
Borrower agrees to repay all amounts so expended by Bank immediately upon
demand, together with interest at the highest lawful default rate which could be
charged by Bank on any Indebtedness. Any such payments made by Bank shall not
constitute (a) any agreement by Bank to make similar payments in the future, or
(b) a waiver by Bank of any Event of Default under this Agreement. Bank need not
inquire as to, or contest the validity of, any such taxes, assessments and
similar charges, and the usual official notice of such taxes, assessments and
similar charges shall be conclusive evidence that the same are validly due and
owing. Such payments shall constitute Indebtedness secured by this Agreement.

 
 
2

--------------------------------------------------------------------------------

 

 
 
2.6
Borrower will keep the Collateral in good condition and will protect it from
loss, damage, or deterioration from any cause. Borrower has and will maintain at
all times (a) with respect to the Collateral, insurance under an "all risk"
policy against fire and other risks customarily insured against, and (b) public
liability insurance and other insurance as may be required by law or reasonably
required by Bank. All of such insurance policies shall be in amount, form and
content, and written by companies as may be satisfactory to Bank, and shall
contain a lender's loss payable endorsement in favor of and acceptable to Bank.
All such policies shall contain a provision whereby they may not be canceled or
materially amended except upon thirty (30) days’ prior written notice to
Bank.  Borrower will promptly deliver to Bank, at Bank’s request, evidence
satisfactory to Bank that such insurance has been so procured and, with respect
to casualty insurance, made payable to Bank.  Borrower hereby appoints Bank, or
any employee or agent of Bank, as Borrower’s attorney-in-fact, which appointment
is coupled with an interest and irrevocable, and authorizes Bank, or any
employee or agent of Bank, on behalf of Borrower, to adjust and compromise any
loss under said insurance and to endorse any check or draft payable to Borrower
in connection with returned or unearned premiums on said insurance or the
proceeds of said insurance, and any amount so collected may be applied toward
satisfaction of the Indebtedness; provided, however, that Bank shall not be
required hereunder so to act. If Borrower fails to maintain satisfactory
insurance, Bank has the option (but not the obligation) to do so and Borrower
agrees to repay all amounts so expended to Bank immediately upon demand,
together with interest at the highest lawful default rate which could be charged
by Bank on any Indebtedness. Such amounts so expended by Bank shall constitute
Indebtedness secured by this Agreement.



 
2.7
On each occasion on which Borrower evidences to Bank the account balances on and
the nature and extent of the Accounts Receivable, Borrower shall be deemed to
have warranted that, except as otherwise indicated: (a) each of those Accounts
Receivable is valid and enforceable without performance by Borrower of any act;
(b) each of those account balances are in fact owing; (c) there are no setoffs,
recoupments, credits, contra accounts, counterclaims or defenses against any of
those Accounts Receivable; (d) as to any Accounts Receivable represented by a
note, trade acceptance, draft or other instrument or by any chattel paper or
document, the same has/have been endorsed and/or delivered by Borrower to Bank;
(e) Borrower has not received with respect to any Account Receivable, any notice
of the death of the related account debtor, nor of the dissolution, liquidation,
termination of existence, insolvency, business failure, appointment of a
receiver for, assignment for the benefit of creditors by, or filing of a
petition in bankruptcy by or against, the account debtor; and (f) as to each
Account Receivable, except as may be expressly permitted by Bank to the contrary
in another document, the account debtor is not an affiliate of Borrower, the
United States of America or any department, agency or instrumentality of it, or
a citizen or resident of any jurisdiction outside of the United States. Borrower
will do all acts and will execute all writings requested by Bank to perform,
enforce performance of, and collect all Accounts Receivable. Borrower will
deliver to Bank such documents, instruments and other writings evidencing or
otherwise relating to the Accounts Receivable as Bank may reasonably request
from time to time. Borrower shall neither make nor permit any modification,
compromise or substitution for any Account Receivable without the prior written
consent of Bank. Bank may at any time and from time to time verify Accounts
Receivable directly with account debtors or by other methods acceptable to Bank
without notifying Borrower. Borrower agrees, at Bank's request, to arrange or
cooperate with Bank in arranging for verification of Accounts Receivable.



 
2.8
Borrower at all times shall be in strict compliance with all applicable laws,
including, without limit, any laws, ordinances, directives, orders, statutes, or
regulations an object of which is to regulate or improve health, safety, or the
environment ("Environmental Laws").



 
2.9
If Bank, acting in its sole discretion, redelivers Collateral to Borrower or
Borrower's designee for the purpose of (a) the ultimate sale or exchange
thereof; or (b) presentation, collection, renewal, or registration of transfer
thereof; or (c) loading, unloading, storing, shipping, transshipping,
manufacturing, processing or otherwise dealing with it preliminary to sale or
exchange; such redelivery shall be in trust for the benefit of Bank and shall
not constitute a release of Bank's security interest in it or in the proceeds or
products of it, unless Bank specifically so agrees in writing. If Borrower
requests any such redelivery, Borrower expressly authorizes Bank to file a
financing statement in form and substance satisfactory to Bank in respect of
such Collateral. Any proceeds of Collateral coming into Borrower's possession as
a result of any such redelivery shall be held in trust for Bank and immediately
delivered to Bank for application on the Indebtedness. Bank may (in its sole
discretion) deliver any or all of the Collateral to Borrower, and such delivery
by Bank shall discharge Bank from all liability or responsibility for such
Collateral. Bank, at its option, may require delivery of any Collateral to Bank
at any time with such endorsements or assignments of the Collateral as Bank may
request.



 
2.10
At any time and without notice, Bank may, as to any Collateral: (a) cause any or
all of such Collateral to be transferred to its name or to the name of its
nominees; (b) receive or collect, by legal proceedings or otherwise, all
dividends, interest, principal payments and other sums and all other
distributions at any time payable or receivable on account of such Collateral,
and hold the same as Collateral, or apply the same to the Indebtedness, the
manner and distribution of the application to be in the sole discretion of Bank;
(c) enter into any extension, subordination, reorganization, deposit, merger or
consolidation agreement or any other agreement relating to or affecting such
Collateral, and deposit or surrender control of such Collateral, and accept
other property in exchange for such Collateral and hold or apply the property or
money so received pursuant to this Agreement; and (d) take such actions in its
own name or in Borrower's name as Bank, in its sole discretion, deems necessary
or appropriate to establish exclusive control (as defined in the Uniform
Commercial Code) over any Collateral of such nature that perfection of the
Bank's security interest may be accomplished by control.

 
 
3

--------------------------------------------------------------------------------

 

 
 
2.11
Bank may assign any of the Indebtedness and deliver any or all of the Collateral
to its assignee, who then shall have with respect to Collateral so delivered all
the rights and powers of Bank under this Agreement, and after that Bank shall be
fully discharged from all liability and responsibility with respect to
Collateral so delivered.



 
2.12
Borrower agrees that no security or guarantee now or later held by Bank for the
payment of any indebtedness, whether from Borrower, any guarantor or otherwise,
and whether in the nature of a security interest, pledge, lien, assignment,
setoff, suretyship, guaranty, indemnity, insurance or otherwise, shall affect in
any manner the security interests or other rights or interests of Bank under
this Agreement or any of the obligations of Borrower under this Agreement, and
Bank, in its sole discretion, without notice to Borrower, may release, exchange,
modify, enforce and otherwise deal with any security or guaranty without
affecting in any manner the unconditional pledge of Borrower under this
Agreement.



       2.13
Borrower shall defend, indemnify and hold harmless Bank, its employees, agents,
shareholders, affiliates, officers, and directors from and against any and all
claims, damages, fines, expenses, liabilities or causes of action of whatever
kind, including, without limit, consultant fees, legal expenses, and attorneys
fees, suffered by any of them as a direct or indirect result of any actual or
asserted violation of any law, including, without limit, Environmental Laws, or
of any remediation relating to any property required by any law, including,
without limit, Environmental Laws, except and to the extent (but only to the
extent) caused by Bank's gross negligence or willful misconduct.  The
obligations contained in this Section shall survive termination of this
Agreement.



 
2.14
Borrower delivers this Agreement based solely on Borrower's independent
investigation of (or decision not to investigate) the financial condition of
Borrower and is not relying on any information furnished by Bank. Borrower
assumes full responsibility for obtaining any further information concerning the
Borrower's financial condition, the status of the Indebtedness or any other
matter which the Borrower may deem necessary or appropriate now or later.
Borrower waives any duty on the part of Bank, and agrees that Borrower is not
relying upon nor expecting Bank to disclose to Borrower any fact now or later
known by Bank, whether relating to the operations or condition of Borrower, the
existence, liabilities or financial condition of any guarantor of the
Indebtedness, the occurrence of any default with respect to the Indebtedness, or
otherwise, notwithstanding any effect such fact may have upon Borrower's risk or
Borrower's rights against Borrower. Borrower knowingly accepts the full range of
risk encompassed in this Agreement, which risk includes, without limit, the
possibility that Borrower may incur Indebtedness to Bank after the financial
condition of Borrower, or Borrower's ability to pay debts as they mature, has
deteriorated.



 
2.15
Borrower agrees that no security or guarantee now or later held by Bank for the
payment of any Indebtedness, whether from Borrower, any guarantor, or otherwise,
and whether in the nature of a security interest, pledge, lien, assignment,
setoff, suretyship, guaranty, indemnity, insurance or otherwise, shall affect in
any manner the security interests or other interests granted by Borrower to or
in favor of Bank under this Agreement, or any obligations of Borrower hereunder
or pursuant hereto, and Bank, in its sole discretion, without notice to
Borrower, may release, exchange, modify, enforce and otherwise deal with any
security or guaranty without affecting in any manner such security interests or
other interests of Bank or any such obligations of Borrower under this
Agreement.  Borrower acknowledges and agrees that Bank has no obligation to
acquire or perfect any lien on or security interest in any assets, whether
realty or personalty, or to obtain any guaranty to secure payment of the
Indebtedness, and Borrower is not relying upon any guaranty which Bank has or
may have or assets in which Bank has or may have a lien or security interest for
payment of the Indebtedness.



 
2.16
Borrower absolutely, unconditionally, knowingly, and expressly waives:



 
(a)
Notice of: (i) acceptance hereof; (ii) any loans or other financial
accommodations made or extended to Borrower or the creation or existence of any
Indebtedness; (iii) notice of the amount of the Indebtedness, subject, however,
to Borrower’s right to make inquiry of Bank to ascertain the amount of the
Indebtedness at any reasonable time; and (iv) any default or breach under the
terms of any of the Indebtedness; and all other notices (except if such notice
is specifically required to be given to Borrower hereunder) and demands to which
Borrower might otherwise be entitled.



 
(b)
Its right under Sections 2845 or 2850 of the California Civil Code, or
otherwise, to require Bank to institute suit against, or to exhaust any rights
and remedies which Bank has or may have against, Borrower or any third party, or
against any collateral for the Indebtedness provided by Borrower or any third
party.  In this regard, Borrower is bound to the payment of all Indebtedness
whether now existing or hereafter accruing, as fully as if such Indebtedness
were directly owing to Bank by Borrower.  Borrower waives any defense arising by
reason of any disability or other defense (other than the defense that the
Indebtedness shall have been fully and finally performed and indefeasibly paid)
of Borrower or by reason of the cessation from any cause whatsoever of the
liability of Borrower in respect thereof.



 
(c)
(i) Any rights to assert against Bank any defense (legal or equitable), set-off,
counterclaim, or claim which Borrower may now or at any time hereafter have
against the Borrower or any other party liable to Bank; (ii) any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of the Indebtedness or any security therefor; (iii) any
defense Borrower has to performance hereunder, and any right Borrower has to be
exonerated, provided by Sections 2819, 2822, or 2825 of the California Civil
Code, or otherwise, arising by reason of: the impairment or suspension of Bank's
rights or remedies against Borrower; the alteration by Bank of the Indebtedness;
any discharge of the Indebtedness by operation of law as a result of Bank's
intervention or omission; or the acceptance by Bank of anything in partial
satisfaction of the Indebtedness; (iv) the benefit of any statute of limitations
affecting Borrower’s liability hereunder or the enforcement thereof, and any act
which shall defer or delay the operation of any statute of limitations
applicable to the Indebtedness shall similarly operate to defer or delay the
operation of such statute of limitations applicable to Borrower’s liability
hereunder.

 
 
4

--------------------------------------------------------------------------------

 

 
                   (d)
Any defense arising by reason of or deriving from (i) any claim or defense based
upon an election of remedies by Bank; or (ii) any election by Bank under the
Bankruptcy Code Section 1111(b) to limit the amount of, or any collateral
securing, its claim against Borrower.



         2.17
Without notice to or by Borrower, and without affecting or impairing the
obligations of Borrower hereunder, Bank may, by action or inaction:



 
(a)
compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce this
Agreement, the Indebtedness, or any part thereof, with respect to Borrower or
any other person;



 
(b)
release Borrower or any other person or grant other indulgences to Borrower or
any other person in respect thereof;



 
(c)
amend or modify in any manner and at any time (or from time to time) any
documents, instruments or agreements evidencing, governing, securing or
otherwise relating to any of the Indebtedness; or



 
(d)
release or substitute any guarantor, if any, of the Indebtedness, or enforce,
exchange, release, or waive any security for the Indebtedness or any guaranty of
the Indebtedness, or any portion thereof.



        2.18
Bank shall have all of the rights to seek recourse against Borrower to the
fullest extent provided for herein.  No election by Bank to proceed in one form
of action or proceeding, or against any party, or on any obligation, shall
constitute a waiver of the Bank's right to proceed in any other form of action
or proceeding or against other parties, unless the Bank has expressly waived
such right in writing.  Specifically, but without limiting the generality of the
foregoing, no action or proceeding by Bank under any document or instrument
evidencing the Indebtedness shall serve to diminish the liability of the
Borrower under this Agreement, except to the extent that Bank finally and
unconditionally shall have realized indefeasible payment by such action or
proceeding.



 
2.19
Borrower waives all rights and defenses arising out of an election of remedies
by the Bank.



        2.20
WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH
IN THIS        AGREEMENT, BORROWER HEREBY ABSOLUTELY, KNOWINGLY,
UNCONDITIONALLY, AND EXPRESSLY WAIVES AND AGREES NOT TO ASSERT ANY AND ALL
BENEFITS OR DEFENSES ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF
CALIFORNIA CIVIL CODE SECTIONS 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821,
2822, 2825, 2839, 2845, 2848, 2849, AND 2850, CALIFORNIA UNIFORM COMMERCIAL CODE
SECTIONS 3116, 3118, 3119, 3419, 3605, 9610, 9611, 9615, 9617, 9618, 9624, 9625,
AND 9627, AND CHAPTER 2 OF TITLE 14 OF PART 4 OF DIVISION 3 OF THE CALIFORNIA
CIVIL CODE.



3.     Collection of Proceeds.


 
3.1
Borrower agrees to collect and enforce payment of all Collateral until Bank
shall direct Borrower to the contrary. Immediately upon notice to Borrower by
Bank and at all times after that, Borrower agrees to fully and promptly
cooperate and assist Bank in the collection and enforcement of all Collateral
and to hold in trust for Bank all payments received in connection with
Collateral and from the sale, lease or other disposition of any Collateral, all
rights by way of suretyship or guaranty and all rights in the nature of a lien
or security interest which Borrower now or later has regarding Collateral.
Immediately upon and after such notice, Borrower agrees to (a) endorse to Bank
and immediately deliver to Bank all payments received on Collateral or from the
sale, lease or other disposition of any Collateral or arising from any other
rights or interests of Borrower in the Collateral, in the form received by
Borrower without commingling with any other funds, and (b) immediately deliver
to Bank all property in Borrower's possession or later coming into Borrower's
possession through enforcement of Borrower's rights or interests in the
Collateral. Borrower irrevocably authorizes Bank or any Bank employee or agent
to endorse the name of Borrower upon any checks or other items which are
received in payment for any Collateral, and to do any and all things necessary
in order to reduce these items to money. Bank shall have no duty as to the
collection or protection of Collateral or the proceeds of it, nor as to the
preservation of any related rights, beyond the use of reasonable care in the
custody and preservation of Collateral in the possession of Bank. Borrower
agrees to take all steps necessary to preserve rights against prior parties with
respect to the Collateral. Nothing in this Section 3.1 shall be deemed a consent
by Bank to any sale, lease or other disposition of any Collateral.

 
 
5

--------------------------------------------------------------------------------

 

 
 
3.2
Borrower agrees that immediately upon Bank's request (if an Event of Default has
occurred and then exists), the Indebtedness shall be on a "remittance basis" in
accordance with the following. In connection therewith, Borrower shall at its
sole expense establish and maintain (and Bank, at Bank's option, may establish
and maintain at Borrower's expense):



 
(a)
A United States Post Office lock box (the "Lock Box"), to which Bank shall have
exclusive access and control. Borrower expressly authorizes Bank, from time to
time, to remove contents from the Lock Box, for disposition in accordance with
this Agreement. Borrower agrees to notify all account debtors and other parties
obligated to Borrower that all payments made to Borrower (other than payments by
electronic funds transfer) shall be remitted, for the credit of Borrower, to the
Lock Box, and Borrower shall include a like statement on all invoices; and



 
(b)
A non-interest bearing deposit account with Bank which shall be titled as
designated by Bank (the "Cash Collateral Account") to which Bank shall have
exclusive access and control. Borrower agrees to notify all account debtors and
other parties obligated to Borrower that all payments made to Borrower by
electronic funds transfer shall be remitted to the Cash Collateral Account, and
Borrower, at Bank's request, shall include a like statement on all invoices.
Borrower shall execute all documents and authorizations as required by Bank to
establish and maintain the Lock Box and the Cash Collateral Account.

 
 

 
3.3
All items or amounts which are remitted to the Lock Box, to the Cash Collateral
Account, or otherwise delivered by or for the benefit of Borrower to Bank on
account of partial or full payment of, or with respect to, any Collateral shall,
at Bank's option, (a) be applied to the payment of the Indebtedness, whether
then due or not, in such order or at such time of application as Bank may
determine in its sole discretion, or, (b) be deposited to the Cash Collateral
Account. Borrower agrees that Bank shall not be liable for any loss or damage
which Borrower may suffer as a result of Bank's processing of items or its
exercise of any other rights or remedies under this Agreement, including without
limitation indirect, special or consequential damages, loss of revenues or
profits, or any claim, demand or action by any third party arising out of or in
connection with the processing of items or the exercise of any other rights or
remedies under this Agreement. Borrower agrees to indemnify and hold Bank
harmless from and against all such third party claims, demands or actions, and
all related expenses or liabilities, including, without limitation, attorney's
fees, except to the extent (but only to the extent) caused by Bank's gross
negligence or willful misconduct.



4.
Defaults, Enforcement and Application of Proceeds.



 
4.1
The occurrence or existence of any of the following conditions or events shall
constitute an "Event of Default" under this Agreement:



 
(a)
Any failure to pay the Indebtedness or any other indebtedness when due, or such
portion of it as may be due, by acceleration or otherwise; or



 
(b)
Any failure or neglect to comply with, or breach of or default under, any term
or provision of this Agreement; or any failure or neglect to comply with, or
breach of or default under, any term or provision of any other agreement or
commitment between Borrower or any guarantor of any of the Indebtedness
("Guarantor") and Bank, and any such failure, neglect, breach or default
continues beyond any applicable grace or cure period (if any) expressly provided
with respect thereto; or



 
(c)
Any warranty, representation, financial statement, or other information made,
given or furnished to Bank by or on behalf of Borrower or any Guarantor shall
be, or shall prove to have been, false or materially misleading when made,
given, or furnished; or



 
(d)
Any loss, theft, substantial damage or destruction to or of any Collateral, or
the issuance or filing of any attachment, levy, garnishment or the commencement
of any proceeding in connection with any Collateral or of any other judicial
process of, upon or in respect of Borrower, any Guarantor, or any Collateral; or



 
(e)
Sale or other disposition by Borrower or any Guarantor of any substantial
portion of its assets or property or voluntary suspension of the transaction of
business by Borrower or any Guarantor, or death, dissolution, termination of
existence, merger, consolidation, insolvency, business failure, or assignment
for the benefit of creditors of or by Borrower or any Guarantor; or commencement
of any proceedings under any state or federal bankruptcy or insolvency laws or
laws for the relief of debtors by or against Borrower or any Guarantor; or the
appointment of a receiver, trustee, court appointee, sequestrator or otherwise,
for all or any part of the property of Borrower or any Guarantor; or



 
(f)
Bank deems the margin of Collateral insufficient or itself insecure, in good
faith believing that the prospect of payment or performance of the Indebtedness
or performance of this Agreement is impaired or shall fear deterioration,
removal, or waste of Collateral; or



 
(g)
Any default or event of default shall occur under any instrument, agreement or
other document evidencing, securing or otherwise relating to any of the
Indebtedness.

 
 
6

--------------------------------------------------------------------------------

 

 
 
4.2
Upon the occurrence and at any time during the continuance or existence of any
Event of Default, Bank may at its discretion and without prior notice to
Borrower declare any or all of the Indebtedness to be immediately due and
payable, and shall have and may exercise any right or remedy available to it
including, without limitation, any one or more of the following rights and
remedies:



 
(a)
Exercise all the rights and remedies upon default, in foreclosure and otherwise,
available to secured parties under the provisions of the Uniform Commercial Code
and other applicable law;



 
(b)
Institute legal proceedings to foreclose upon the lien and security interest
granted by this Agreement, to recover judgment for all amounts then due and
owing as Indebtedness, and to collect the same out of any Collateral or the
proceeds of any sale of it;



 
(c)
Institute legal proceedings for the sale, under the judgment or decree of any
court of competent jurisdiction, of any or all Collateral; and/or



 
(d)
Personally or by agents, attorneys, or appointment of a receiver, enter upon any
premises where Collateral may then be located, and take possession of all or any
of it and/or render it unusable; and without being responsible for loss or
damage to such Collateral, hold, operate, sell, ship, reclaim, recover, store,
finish, maintain, repair, lease, or dispose of all or any Collateral at one or
more public or private sales, leasings or other dispositions, at places
(including, without limit, Borrower’s premises) and times and on terms and
conditions as Bank may deem fit, without any previous demand or advertisement;
and except as provided in this Agreement, all notice of sale, lease or other
disposition, and advertisement, and other notice or demand, any right or equity
of redemption, and any obligation of a prospective purchaser or lessee to
inquire as to the power and authority of Bank to sell, lease, or otherwise
dispose of the Collateral or as to the application by Bank of the proceeds of
sale or otherwise, which would otherwise be required by, or available to
Borrower under, applicable law are expressly waived by Borrower to the fullest
extent permitted.



At any sale pursuant to this Section 4.2, whether under the power of sale, by
virtue of judicial proceedings or otherwise, it shall not be necessary for Bank
or a public officer under order of a court to have present physical or
constructive possession of Collateral to be sold. The recitals contained in any
conveyances and receipts made and given by Bank or the public officer to any
purchaser at any sale made pursuant to this Agreement shall, to the extent
permitted by applicable law, conclusively establish the truth and accuracy of
the matters stated (including, without limit, as to the amounts of the principal
of and interest on the Indebtedness, the accrual and nonpayment of it and
advertisement and conduct of the sale); and all prerequisites to the sale shall
be presumed to have been satisfied and performed. Upon any sale of any
Collateral, the receipt of the officer making the sale under judicial
proceedings or of Bank shall be sufficient discharge to the purchaser for the
purchase money, and the purchaser shall not be obligated to see to the
application of the money. Any sale of any Collateral under this Agreement shall
be a perpetual bar against Borrower with respect to that Collateral. At any sale
or other disposition of the Collateral pursuant to this Section 4.2, Bank
disclaims all warranties which would otherwise be given under the Uniform
Commercial Code, including, without limit, a disclaimer of any warranty relating
to title, possession, quiet enjoyment or the like, and Bank may communicate
these disclaimers to a purchaser at such disposition. This disclaimer of
warranties will not render the sale commercially unreasonable. Bank may, in its
discretion, bid and purchase any of the Collateral at any sale pursuant to this
Section 4.2.
 
 

 
4.3
Borrower shall at the request of Bank, notify the account debtors or obligors of
Bank's security interest in the Collateral and direct payment of it to Bank.
Bank may, itself, upon the occurrence and at any time during the continuance or
existence of any Event of Default, so notify the account debtors or obligors of
Bank's security interest in the Collateral and direct such account debtors or
obligors to make payments directly to Bank. At the request of Bank, whether or
not an Event of Default shall have occurred, Borrower shall immediately take
such actions as the Bank shall request to establish exclusive control (as
defined in the Uniform Commercial Code) by Bank over any Collateral which is of
such a nature that perfection of a security interest may be accomplished by
control.



 
4.4
The proceeds of any sale or other disposition of Collateral authorized by this
Agreement shall be applied by Bank first upon all expenses authorized by the
Uniform Commercial Code and all reasonable attorney fees and legal expenses
incurred by Bank; the balance of the proceeds of the sale or other disposition
shall be applied in the payment of the Indebtedness, first to interest, then to
principal, then to remaining Indebtedness and the surplus, if any, shall be paid
over to Borrower or to such other person(s) as may be entitled to it under
applicable law. Borrower shall remain liable for any deficiency, which it shall
pay to Bank immediately upon demand. Borrower agrees that Bank shall be under no
obligation to accept any noncash proceeds in connection with any sale or
disposition of Collateral unless failure to do so would be commercially
unreasonable. If Bank agrees in its sole discretion to accept noncash proceeds
(unless the failure to do so would be commercially unreasonable), Bank may
ascribe any commercially reasonable value to such proceeds. Without limiting the
foregoing, Bank may apply any discount factor in determining the present value
of proceeds to be received in the future or may elect to apply proceeds to be
received in the future only as and when such proceeds are actually received in
cash by Bank.



 
4.5
Nothing in this Agreement is intended, nor shall it be construed, to preclude
Bank from pursuing any other right or remedy provided by law or in equity for
the collection of the Indebtedness or for the recovery of any other sum to which
Bank may be entitled for the breach of this Agreement by Borrower. Nothing in
this Agreement shall reduce or release in any way any rights or security
interests of Bank contained in any existing agreement between Borrower or any
Guarantor and Bank.

 
 
7

--------------------------------------------------------------------------------

 

 
 
4.6
No waiver of default or consent to any act by Borrower shall be effective unless
in writing and signed by an authorized officer of Bank. No waiver of any default
or forbearance on the part of Bank in enforcing any of its rights under this
Agreement shall operate as a waiver of any other default or of the same default
on a future occasion or of any rights.



 
4.7
Borrower (a) irrevocably appoints Bank or any agent of Bank (which appointment
is coupled with an interest) the true and lawful attorney-in-fact of Borrower
(with full power of substitution) in the name, place and stead of, and at the
expense of, Borrower and (b) authorizes Bank or any agent of Bank, in its own
name, at Borrower's expense, to do any of the following, as Bank, in its sole
discretion, deems appropriate:



 
(i)
to demand, receive, sue for, and give receipts or acquittances for any moneys
due or to become due on any Collateral and to endorse any item representing any
payment on or proceeds of the Collateral;



 
(ii)
to execute and/or file in the name of and on behalf of Borrower all financing
statements or other filings deemed necessary or desirable by Bank to evidence,
perfect, or continue the security interests granted in this Agreement; and



 
(iii)
to do and perform any act on behalf of Borrower permitted or required under this
Agreement.



 
4.8
Upon the occurrence and at any time during the continuance or existence of an
Event of Default, Borrower also agrees, upon request of Bank, to assemble the
Collateral and make it available to Bank at any place designated by Bank which
is reasonably convenient to Bank and Borrower. Bank may take any and all actions
that it deems necessary or appropriate to protect the Collateral and its
security interest in the Collateral, and all costs and expenses for the same
shall be added to the Indebtedness and shall be payable upon demand. All risks
of loss, damage or destruction to the Collateral shall be borne by Borrower.



 
4.9
The following shall be the basis for any finder of fact's determination of the
value of any Collateral which is the subject matter of a disposition giving rise
to a calculation of any surplus or deficiency under Section 9.615(f) of the
Uniform Commercial Code (as in effect on or after July 1, 2001): (a) the
Collateral which is the subject matter of the disposition shall be valued in an
"as is" condition as of the date of the disposition, without any assumption or
expectation that such Collateral will be repaired or improved in any manner; (b)
the valuation shall be based upon an assumption that the transferee of such
Collateral desires a resale of the Collateral for cash promptly (but no later
than 30 days) following the disposition; (c) all reasonable closing costs
customarily borne by the seller in commercial sales transactions relating to
property similar to such Collateral shall be deducted, including, without
limitation, brokerage commissions, tax prorations, attorney's fees, whether
inside or outside counsel is used, and marketing costs; (d) the value of the
Collateral which is the subject matter of the disposition shall be further
discounted to account for any estimated holding costs associated with
maintaining such Collateral pending sale (to the extent not accounted for in (c)
above), and other maintenance, operational and ownership expenses; and (e) any
expert opinion testimony given or considered in connection with a determination
of the value of such Collateral must be given by persons having at least 5 years
experience in appraising property similar to the Collateral and who have
conducted and prepared a complete written appraisal of such Collateral taking
into consideration the factors set forth above. The "value" of any such
Collateral shall be a factor in determining the amount of proceeds which would
have been realized in a disposition to a transferee other than a secured party,
a person related to a secured party or a secondary obligor under Section
9.615(f) of the Uniform Commercial Code.



5.
Miscellaneous.



 
5.1
Until Bank is advised in writing by Borrower to the contrary, all notices,
requests and demands required under this Agreement or by law shall be given to,
or made upon, Borrower at the following address:  2221 Olympic Boulevard, Walnut
Creek, California 94595.



 
5.2
Borrower will give Bank not less than ninety (90) days’ prior written notice of
all contemplated changes in Borrower's name, location, chief executive office,
principal place of business, and/or location of any Collateral, but the giving
of this notice shall not cure any Event of Default caused by this change.



 
5.3
Bank assumes no duty of performance or other responsibility under any contracts
contained within the Collateral.



 
5.4
Bank has the right to sell, assign, transfer, negotiate or grant participations
or any interest in, any or all of the Indebtedness and any related obligations,
including without limit this Agreement. In connection with the above, but
without limiting its ability to make other disclosures to the full extent
allowable, Bank may disclose all documents and information which Bank now or
later has relating to Borrower, the Indebtedness or this Agreement, however
obtained. Borrower further agrees that Bank may provide information relating to
this Agreement or relating to Borrower or the Indebtedness to the Bank's parent,
affiliates, subsidiaries, and service providers.



 
5.5
In addition to Bank's other rights, any indebtedness owing from Bank to Borrower
(including, without limitation, amounts maintained by Borrower as deposit
accounts (as such term is defined in the Uniform Commercial Code) with Bank) can
be set off and applied by Bank on any Indebtedness at any time(s) either before
or after maturity or demand without notice to anyone. Any such action shall not
constitute (a) acceptance of collateral in discharge of any portion of the
Indebtedness, (b) a retention of collateral in satisfaction of an obligation
within the meaning of the Uniform Commercial Code, or (c) if the Indebtedness is
secured by California real estate, an action under California Code of Civil
Procedure 726.

 
 
8

--------------------------------------------------------------------------------

 

 
 
5.6
Borrower, to the extent not expressly prohibited by applicable law, waives any
right to require the Bank to: (a) proceed against any person or property; (b)
give notice of the terms, time and place of any public or private sale of
personal property security held from Borrower or any other person, or otherwise
comply with the provisions of Section 9.504 of the Uniform Commercial Code in
effect prior to July 1, 2001 or its successor provisions thereafter; or (c)
pursue any other remedy in the Bank's power. Borrower waives notice of
acceptance of this Agreement and presentment, demand, protest, notice of
protest, dishonor, notice of dishonor, notice of default, notice of intent to
accelerate or demand payment of any Indebtedness, any and all other notices to
which the Borrower might otherwise be entitled, and diligence in collecting any
Indebtedness, and agrees that the Bank may, once or any number of times, modify
the terms of any Indebtedness, compromise, extend, increase, accelerate, renew
or forbear to enforce payment of any or all Indebtedness, or permit Borrower to
incur additional Indebtedness, all without notice to Borrower and without
affecting in any manner the unconditional obligation of Borrower under this
Agreement. Borrower unconditionally and irrevocably waives each and every
defense and setoff of any nature which, under principles of guaranty or
otherwise, would operate to impair or diminish in any way the obligation of
Borrower under this Agreement, and acknowledges that such waiver is by this
reference incorporated into each security agreement, collateral assignment,
pledge and/or other document from Borrower now or later securing the
Indebtedness, and acknowledges that as of the date of this Agreement no such
defense or setoff exists. Borrower ratifies and approves all acts of Bank acting
in its capacity as Borrower’s attorney-in-fact under this Agreement.  Neither
Bank nor its attorney-in-fact will be liable for any acts or omissions or for
any error of judgment or mistake of fact or law.



 
5.7
Borrower hereby absolutely, unconditionally, knowingly, and expressly waives any
and all rights (whether by subrogation, indemnity, reimbursement, or otherwise)
to recover from Borrower or any other person any amounts paid or the value of
any Collateral given by Borrower pursuant to this Agreement until such time as
all of the Indebtedness has been fully paid.



 
5.8
In the event that applicable law shall obligate Bank to give prior notice to
Borrower of any action to be taken under this Agreement, Borrower agrees that a
written notice given to Borrower at least ten (10) days before the date of the
act shall be reasonable notice of the act and, specifically, reasonable
notification of the time and place of any public sale or of the time after which
any private sale, lease, or other disposition is to be made, unless a shorter
notice period is reasonable under the circumstances (including, without
limitation, if the Collateral, or any portion thereof, is perishable or
threatens to decline speedily in value). A notice shall be deemed to be given
under this Agreement when delivered to Borrower or when placed in an envelope
addressed to Borrower and deposited, with postage prepaid, in a post office or
official depository under the exclusive care and custody of the United States
Postal Service or delivered to an overnight courier. The mailing shall be by
overnight courier, certified, or first class mail.



 
5.9
Notwithstanding any prior revocation, termination, surrender, or discharge of
this Agreement in whole or in part, the effectiveness of this Agreement shall
automatically continue or be reinstated, as the case may be, in the event that
any payment received or credit given by Bank in respect of the Indebtedness is
returned, disgorged, or rescinded under any applicable law, including, without
limitation, bankruptcy or insolvency laws, in which case this Agreement, shall
be enforceable against Borrower as if the returned, disgorged, or rescinded
payment or credit had not been received or given by Bank, and whether or not
Bank relied upon this payment or credit or changed its position as a consequence
of it.  In the event of continuation or reinstatement of this Agreement,
Borrower agrees upon demand by Bank to execute and deliver to Bank those
documents which Bank determines are appropriate to further evidence (in the
public records or otherwise) this continuation or reinstatement, although the
failure of Borrower to do so shall not affect in any way the reinstatement or
continuation.



 
5.10
This Agreement and all the rights and remedies of Bank under this Agreement
shall inure to the benefit of Bank's successors and assigns and to any other
holder who derives from Bank title to or an interest in the Indebtedness or any
portion of it, and shall bind Borrower and the heirs, legal representatives,
successors, and assigns of Borrower. Nothing in this Section 5.10 is deemed a
consent by Bank to any assignment by Borrower.



 
5.11
If there is more than one Borrower, each Borrower agrees that all undertakings,
warranties and covenants made by Borrower and all rights, powers and authorities
given to or conferred upon Bank are made or given jointly and severally, and
each reference to the term Borrower shall mean each and every Borrower a party
hereto, individually and collectively, jointly and severally.



 
5.12
Except as otherwise provided in this Agreement, all terms in this Agreement have
the meanings assigned to them in Division 9 (or, absent definition in Division
9, in any other Division) of the Uniform Commercial Code, as those meanings may
be amended, supplemented, revised or replaced from time to time. "Uniform
Commercial Code" means the California Uniform Commercial Code, as amended,
supplemented, revised or replaced from time to time. Notwithstanding the
foregoing, the parties intend that the terms used herein which are defined in
the Uniform Commercial Code have, at all times, the broadest and most inclusive
meanings possible. Accordingly, if the Uniform Commercial Code shall in the
future be amended or held by a court to define any term used herein more broadly
or inclusively than the Uniform Commercial Code in effect on the date of this
Agreement, then such term, as used herein, shall be given such broadened
meaning. If the Uniform Commercial Code shall in the future be amended or held
by a court to define any term used herein more narrowly, or less inclusively,
than the Uniform Commercial Code in effect on the date of this Agreement, such
amendment or holding shall be disregarded in defining terms used in this
Agreement.

 
 
9

--------------------------------------------------------------------------------

 

 
 
5.13
No single or partial exercise, or delay in the exercise, of any right or power
under this Agreement, shall preclude other or further exercise of the rights and
powers under this Agreement. The unenforceability of any provision of this
Agreement shall not affect the enforceability of the remainder of this
Agreement. This Agreement constitutes the entire agreement of Borrower and Bank
with respect to the subject matter of this Agreement. No amendment or
modification of this Agreement shall be effective unless the same shall be in
writing and signed by Borrower and an authorized officer of Bank. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.



 
5.14
To the extent that any of the Indebtedness is payable upon demand, nothing
contained in this Agreement shall modify the terms and conditions of that
Indebtedness nor shall anything contained in this Agreement prevent Bank from
making demand, without notice and with or without reason, for immediate payment
of any or all of that Indebtedness at any time(s), whether or not an Event of
Default has occurred.



 
5.15
Borrower represents and warrants that Borrower's exact name is the name set
forth in this Agreement and that it is a corporation organized and existing
under the laws of the State of Maryland.  Borrower further represents and
warrants the following and agrees that Borrower is, and at all times shall be,
located in the following place:   2221 Olympic Boulevard, Walnut Creek,
California 94595.



 
5.16
A carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement under the Uniform Commercial Code and may be
filed by Bank in any filing office.



 
5.17
This Agreement shall be terminated only by the filing of a termination statement
in accordance with the applicable provisions of the Uniform Commercial Code.



 
5.18
Borrower agrees to reimburse the Bank upon demand for any and all costs and
expenses (including, without limit, court costs, legal expenses and reasonable
attorneys' fees, whether inside or outside counsel is used, whether or not suit
is instituted and, if suit is instituted, whether at the trial court level,
appellate level, in a bankruptcy, probate or administrative proceeding or
otherwise) incurred in enforcing or attempting to enforce this Agreement or any
of the duties or obligations of Borrower under this Agreement or in
establishing, determining, continuing or defending the validity or priority of
Bank’s security interest under this Agreement or in exercising or attempting to
exercise any right or remedy under this Agreement or incurred in any other
matter or proceeding relating to this Agreement.



 
5.19
All payments to be made hereunder by Borrower shall be made in lawful money of
the United States of America at the time of payment, shall be made in
immediately available funds, and shall be made without deduction (whether for
taxes or otherwise) or offset.



        5.20
No right or remedy under this Agreement is intended to be exclusive of any other
remedy, but each and every right and remedy shall be cumulative and in addition
to any and every other right or remedy given under this Agreement, under any
other agreement(s) and those provided by law or in equity. No exercise by Bank
of one right or remedy shall be deemed to be an election. No delay or omission
by Bank to exercise any right under this Agreement shall impair any such right
nor be construed to be a waiver thereof.  No failure on the part of Bank to
exercise, and no delay in exercising, any right hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.



6.
BORROWER AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO
THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY,
AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT OR THE INDEBTEDNESS.



IN WITNESS WHEREOF, Borrower has executed this Agreement as of the day and year
first above written.


BORROWER:


OWENS REALTY MORTGAGE, INC.,
a Maryland corporation




By: /s/ William C. Owens
        William C. Owens
        President

 
 
10

--------------------------------------------------------------------------------

 
